Case 1:21-cv-00282-RDA-TCB Document 32 Filed 05/10/21 Page 1 of 3 PageID# 430




                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division


MILLENNIUM FUNDING, INC., EVE
NEVADA, LLC, HUNTER KILLER
PRODUCTIONS, INC., BODYGUARD
PRODUCTIONS, INC., GUNFIGHTER
PRODUCTIONS, LLC, VOLTAGE
HOLDINGS, LLC, MILLENNIUM IP,
INC., KILLING LINK DISTRIBUTION,
LLC, LHF PRODUCTIONS, INC., RAMBO
V PRODUCTIONS, INC., NIKOLA                        Civil Action No. 1:21-cv-00282-RDA-TCB
PRODUCTIONS, INC., OUTPOST
PRODUCTIONS, INC., WONDER ONE,
LLC, and 42 VENTURES, LLC,
                                                   Notice of Hearing
              Plaintiffs,                              May 28, 2021

                      vs.

WICKED TECHNOLOGY LIMITED d/b/a
VPN.HT, VPN.HT LIMITED, MOHAMED
AMINE FAOUANI,
JOHN OR JANE DOE d/b/a
POPCORNTIME.APP, and DOES 1-100,

              Defendants.



                     NOTICE OF HEARING ON MOTION TO DISMISS
                                   MAY 28, 2021

       COMES NOW Defendants WICKED TECHNOLOGY LIMITED d/b/a VPN.HT,

VPN.HT LIMITED, and MOHAMED AMINE FAOUANI (collectively, “Defendants”), by

counsel and by special appearance for the limited purpose of challenging personal jurisdiction

pursuant to Rule 12(b)(2) of the Federal Rules of Civil Procedure, and respectfully requests the

Clerk to docket a hearing on Defendants’ Motion to dismiss (Dkt. No. 029) for May 28, 2021 at

10:00 AM.


                                               1
Case 1:21-cv-00282-RDA-TCB Document 32 Filed 05/10/21 Page 2 of 3 PageID# 431




      Date: May 6, 2021                   Respectfully Submitted,

                                          WICKED TECHNOLOGY LIMITED d/b/a
                                          VPN.HT, VPN.HT LIMITED, and
                                          MOHAMED AMINE FAOUANI




                                          /Benjamin E. Maskell/_______________
                                          Benjamin E. Maskell, Esquire
                                          Va. State Bar No. 78791
                                          MASKELL LAW PLLC
                                          937 N. Daniel St.
                                          Arlington, VA 22201
                                          Telephone: (703) 568-4523
                                          Email: Ben@MaskellLaw.com
                                          Counsel for Defendants Wicked Technology
                                          Limited, VPN.HT Limited, and Mohamed
                                          Amine Faouani




                                      2
Case 1:21-cv-00282-RDA-TCB Document 32 Filed 05/10/21 Page 3 of 3 PageID# 432




                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 10, 2021, a true copy of the foregoing Notice of Hearing was

filed electronically with the Clerk of Court using the CM/ECF system, which will send a

notification of such filing to the following:

       Kerry S. Culpepper
       CULPEPPER IP, LLLC
       75-170 Hualalai Road, Suite B204
       Kailua-Kona, Hawai’i 96740
       kculpepper@culpepperip.com
       Counsel for Plaintiffs

       Timothy B. Hyland
       HYLAND LAW PLLC
       1818 Library Street, Suite 500
       thyland@hylandpllc.com
       Counsel for Plaintiffs



                                                    /Benjamin E. Maskell/_______________
                                                    Benjamin E. Maskell, Esquire
                                                    Va. State Bar No. 78791
                                                    MASKELL LAW PLLC
                                                    937 N. Daniel St.
                                                    Arlington, VA 22201
                                                    Telephone: (703) 568-4523
                                                    Email: Ben@MaskellLaw.com
                                                    Counsel for Defendants Wicked Technology
                                                    Limited, VPN.HT Limited, and Mohamed
                                                    Amine Faouani




                                                3
